DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 5-8 and 20 is/are objected to because of the following informalities:
At line 1 of claim 5, “sensor according” should be replaced with “sensor arrangement according”.
At line 2 of claim 6, “for non-invasive” should be replaced with “for the non-invasive”.
At line 2 of claim 7, “for arrangement” should be replaced with “for the arrangement”.
At line 2 of claim 8, “for arrangement” should be replaced with “for the arrangement”.
At lines 3-4 of claim 8, “the centre” should be replaced with “a centre”.
At line 2 of claim 20, “a sensor” should be replaced with “the sensor”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 8 and 20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim(s) 8, the phrases "preferably” and “more preferred" render the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In regards to claim 8, “the centre of the front vehicle axle” renders the limitations indefinite as it is unclear if the previous “centre” and the “centre of the front vehicle axle” are the same centre.  As such it is unclear if the limitation has or lacks antecedent basis.
Regarding claim(s) 20, the phrase "preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 10, 12-13, 19 and 22-24 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nakazaki et al. (US Patent 5,681,998) in view of Zhang (CN 101656022 A).
In regards to claim(s) 1-8, 10, 12-13, 19 and 22-24, Nakazaki et al. discloses the claimed limitations including a load sensor arrangement for installation on a vehicle axle of a vehicle (Reference is made to Figures 2, 6, 23-28, 33(a)-37), the load sensor arrangement comprising:
a non-invasive load sensor (e.g. magnetostriction) for measuring a load subjected to said vehicle axle (Examiner notes that the specification recites vibrating wire sensors, optical sensors and metal foil gages (i.e. strain gauges) as other non-invasive load sensor),
a sensor holder (415,423,424) comprising a sensor holding portion (body of 415 and either 415e or 415f and 423,424) and a mounting portion (415c), said mounting portion being adapted for arrangement to said vehicle axle (Reference is made to Column 5, lines 11-34 and Figures 2, 6, 23-28 and 33a-37),
wherein said load sensor comprises a magnetic sensor (e.g. 37, 401/421, magnetic strain gauge(s); Reference is made to Column 12, lines 1-3 and Figures 23-28 and 33a-37), adapted to measure a change in an inductive response (a change in the magnetic field generated by the sensor in the surrounding part; based on magnetostriction) from said vehicle axle by applying a magnetic field to said vehicle axle (Reference is made especially to Figures 33a-33c), or an optical sensor,
said sensor holding portion is adapted for holding said load sensor in a position for direct measuring on said vehicle axle (Examiner notes that “direct measuring” is per the specification a measurement taken adjacent the axle or the sensor is directly facing the axle, it does not necessarily preclude additional structure therebetween or computations required to convert a sensed parameter to a correlated load), and
said load sensor arrangement comprising an attachment element (415e or 415f or 423,424 or 416) for releasable connection of said load sensor to said sensor holding portion (Reference is made to Column 2, lines 61 - Column 3, line 4);
wherein said sensor holding portion comprises at least one part of the attachment element (Reference is made to Figures 26a-27 and 33a-33c);
wherein said attachment element comprises a snap-fit element and/or a press-fit element (Reference is made to Figure 33b and Column 15) and/or a spring element;
wherein said attachment element is adapted for automatic connection of said load sensor to said sensor holding portion (Examiner notes that once the tapered key/cover (424) is wedged into place a press-fit connection automatically holds the load sensor; Examiner further notes that there does not appear to be an embodiment in the application where the sensor will, when simply placed near the holding portion, automatically connect);
wherein said mounting portion is adapted for non-invasive arrangement to said vehicle axle (Examiner notes that clamping around the axle via tensioning (i.e. screw elements) is recited as an optional non-invasive mounting arrangement (Reference is made to Paragraphs 0040-0041 of the published specification); while the prior art discloses screw elements being mounted to an axle case, there is nothing to preclude the screw elements being attached to a separate clamping means arranged around the axle as such the mounting portion is adapted for non-invasive arrangement to said vehicle axle);
wherein said mounting portion is adapted for non-invasive arrangement to said vehicle axle by clamping or strapping (see the notes regarding claim 5);
wherein said mounting portion is adapted for arrangement to said vehicle axle by arrangement between said vehicle axle and a spring of a spring suspension system for said vehicle (Reference is made to Figures 2, 6, 23-28, 33(a)-37);
wherein said mounting portion is adapted for arrangement between springs connected to the vehicle axle (Reference is made to Figures 2, 6, 23 and 28);
wherein said holding portion comprises a protective bracket (body of 415) arranged to at least partly cover said load sensor on a side of said load sensor facing away from said vehicle axle (Reference is made to Figures 26a-26b and 33a-33c);
wherein said attachment element (415e) comprises protruding portions on said sensor holder portion (Reference is made to Figures 26a-26b);
wherein said attachment element comprises a slide connection, wherein said load sensor is configured to slide in place on said sensor holding portion (Reference is made to Figures 33a-33c and the taper key fit arrangement); and,
wherein said load sensor arrangement is the only load sensor arrangement associated with said vehicle axle (Examiner notes in regards to claim 24 that the limitations are directed to an open ended claim and as such the load sensor arrangement may include more than one load sensor as well as other structures; as such the prior art which discloses for example in Figures 6, 23, 28 and 33a-33c what appears to be two to four load sensors per axle is still a single load sensor arrangement per axle).

Examiner notes that the prior art teachings of Nakazaki et al. appear to disclose all of the limitations including “adapted to measure a change in an inductive response from said vehicle axle by applying a magnetic field to said vehicle axle” as the prior art generates a magnetic field in one coil (one diagonal leg) of the crossed coils and would sense any changes in the generated magnetic field with the other coil.  The magnetic field generated in the first coil would not be limited to the area only proximate the coil and may be said to apply a magnetic field to said vehicle axle.  While the second/sensing coil would sense any changes in the generated magnetic field of the first coil due to stress/strain applied across the surface through which the coils are passed, those same sensed changes may be correlated to a change in inductive response from said vehicle axle.
Alternatively, should it be persuasively argued that the prior art sensor is not “adapted to measure a change in an inductive response from said vehicle axle by applying a magnetic field to said vehicle axle”:
Zhang discloses that it is known to select at least one of various sensors to achieve real-time load monitoring for a vehicle by detecting an axle load;
wherein the at least one selected sensor is chosen from a resistance strain gauge pressure sensor, a semiconductor strain gauge pressure sensor, a piezoresistive pressure sensor, an inductive sensor, a capacitive pressure sensor, a resonant pressure sensor and so on (Reference is made to Paragraphs 0018-0022).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the sensor of Nakazaki et al. in view of Zhang, since the sensors are known alternatives and it would have been a simple substitution of one known sensor for another.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakazaki et al. in view of Zhang and further in view of Kawaguchi et al. (US Publication 2001/0013432).
In regards to claim(s) 20, Nakazaki et al. in view of Zhang discloses the claimed limitations excluding wherein the step of arranging the sensor holder (the spring seat/spring slide plate of Nakazaki et al.) to said vehicle axle comprises non-invasively arranging the sensor holder to the vehicle axle (Examiner notes that the limitations of claim 20 are similar to the limitations of claims 5-6; however, claim 20 positively recites the step of arranging non-invasively, rather than a structure being adapted for non-invasive arrangement).
Kawaguchi et al. discloses a non-invasive clamped arrangement for a spring seat/axle casing (2a) (Reference is made to Figure 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the sensor holder of Nakazaki et al. and Zhang in view of the teachings of Kawaguchi et al. to include a non-invasive clamped arrangement since it would have been a simple substitution of one known manner of mounting for another.
Allowable Subject Matter
Claim(s) 11 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Examiner notes that CA 2997457 also discloses a variety of weight/load sensors being known alternatives including optical displacement sensors, a magnet and Hall effect detector, capacitive sensors or inductive sensors and the use of such sensors to measure displacement and load whether directly or indirectly being well known.
Examiner notes regarding the priority and continuity “direct measuring on said vehicle axle” and “the only load sensor” are not subject matter included in the foreign priority document only the 371 priority document.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY J GOODEN JR whose telephone number is (571)272-5135. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Barry Gooden Jr./Primary Examiner, Art Unit 3616                                                                                                                                                                                                        
BARRY GOODEN JR
Primary Examiner
Art Unit 3616